DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 15 February 2022.  In view of this communication and the amendment concurrently filed, claims 1-4, 6-8, and 11-15 are now pending in the application, with claims 11-15 being withdrawn from consideration.
Response to Arguments
The Applicant’s arguments, filed 15 February 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 6, lines 6-9 of the Remarks) states that claims 3, 4, and 7 have been amended to remove the indefinite limitations therein.  This argument is persuasive and the previous grounds of rejection under 35 U.S.C. 112(b) have been withdrawn.
The Applicants second argument (page 6, line 10 to page 7, line 7 of the Remarks) alleges that the claims are not rendered obvious by the combination of Verhaegen, Glennon, and Salter because Salter does not disclose first and second cooling jackets as required by the claim language.  Specifically, the argument makes the point that Salter does not refer to elements 64A and 64B as “cooling jackets”, but instead refers to them as “internal annular manifold chambers of the cooling tube 36”.  While the argument alleges that these elements do not have any roll in heat transfer, this allegation is immediately contradicted by stating that they “distribute fluid to and from the cooling tubes”.  Regardless of whether any conduction occurs in the cooling jackets themselves, the cooling fluid absorbs heat radiated by the motor and is transported to the heat sinking 
Further, it is noted that even if the manifolds of Salter were deemed to differ from the claimed cooling jackets, both Verhaegen (elements 8 and 9; fig. 5; ¶ 0046-0047) and Glennon (elements 30 and 32; fig. 1; col. 3, lines 13-39) disclose the first and second cooling jackets as claimed.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Salter has been cited as teaching the claimed cooling jackets all connected to a single pump and heat sinking source (fig. 8; ¶ 0059-0061) and, while the argument alleges impermissible hindsight, no explanation or evidence has been provided in support of this allegation.  Thus, no specific argument has been made against the combination of references, and the previous grounds of rejection are maintained.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhaegen (US 2007/0035187 A1), hereinafter referred to as “Verhaegen”, in view of Glennon et al. (US 4,598,223), hereinafter referred to as “Glennon”, and Salter et al. (US 2016/0301286 A1), hereinafter referred to as “Salter”.
Regarding claim 1, Verhaegen discloses a cooling arrangement [6] for an electrical machine (fig. 1-5; ¶ 0039-0041) comprising: 
a stator [1] including a stack [4] defining a rotation axis and windings [25-27] in the stack [4] extending parallel to the rotation axis and forming end windings [27] where the windings [25-27] wrap around opposing axial ends of the stack [4] (fig. 1-5; ¶ 0049-0050); 
a rotor [2] radially inward from the stator [1], configured to rotate about the rotation axis relative to the stator [1] (fig. 2-3; ¶ 0039); and 
an annular cooling jacket [8] radially outward from the end windings [27] at one axial end of the stack [4], wherein the cooling jacket [8] is configured to circulate cooling fluid in an internal flow passage [16-19] therein in a circumferential direction to carry heat away from the end windings [27] (fig. 5; ¶ 0046, 0055-0056), wherein the cooling jacket [8] is a first cooling jacket [8] at a first axial end of the stack [4] and further comprising: 
a second annular cooling jacket [9] radially outward from the end windings [27] at a second axial end of the stack [4] opposite the first axial end, wherein the second cooling jacket [9] is configured to circulate cooling fluid in an internal flow therein in a circumferential direction to carry heat away from the end windings [27] (fig. 5; ¶ 0046, 

    PNG
    media_image1.png
    568
    779
    media_image1.png
    Greyscale

Verhaegen does not disclose a third annular cooling jacket axially between the first and second cooling jackets [8/9], radially outward from the stack [4], or that the first, second, and third cooling jackets are all connected to one pump and heat sinking source.
Glennon discloses an electrical machine comprising a stator stack [12] surrounded by first and second cooling jackets [30/32] (fig. 1; col. 3, lines 13-39), further comprising a third annular cooling jacket [22] axially between the first and second cooling jackets [30/32], radially outward from the stack [12] (fig. 1; col. 3, lines 20-29), wherein 

    PNG
    media_image2.png
    786
    481
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cooling arrangement of Torii having a third cooling jacket as taught by Glennon, in order to provide back iron cooling directly to the stator stack (col. 3, lines 27-29) as doing so would have been known to improve cooling and efficiency of the electrical machine.
Verhaegen, as modified by Glennon, still does not disclose that the first, second, and third cooling jackets are all connected to one pump and heat sinking source.
Salter discloses a cooling arrangement for an electrical machine comprising a stator [12] having three cooling jackets [64A,64B,36] (fig. 1-6, 8; ¶ 0051-0052, 0054, 0061), wherein the first [64A], second [64B], and third [36] cooling jackets are all connected to one pump [72] and heat sinking source [74] (fig. 8; ¶ 0059-0061).

    PNG
    media_image3.png
    573
    845
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the cooling arrangement of Verhaegen, as modified by Glennon, having all of the cooling jackets connected to a single pump and heat sinking source as taught by Salter, in order to provide the coolant flow and heat removal necessary for the cooling arrangement to operate, while allowing for additional external cooling circuits to be added if deemed necessary for redundancy purposes (¶ 0061 of Salter).
Regarding claim 3, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above, wherein Salter further discloses the pump [72] connected to the cooling jackets [64A,64B,36] to drive flow of cooling fluid therethrough (fig. 8; ¶ 0061).
Regarding claim 7, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above, wherein Salter further discloses the pump [72] connected to the second cooling jacket [64B] to drive flow of cooling fluid therethrough (fig. 8; ¶ 0061).
Claim(s) 2, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhaegen, Glennon, and Salter as applied to claim 1 above, and further in view of Torii et al. (JP 2003-274605 A), hereinafter referred to as “Torii”.
Regarding claim 2, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose that the annular cooling jacket [8] includes a plurality of circumferentially spaced apart fins extending inward from an inner annular wall [17] thereof.
Torii discloses a cooling arrangement for an electrical machine (fig. 1; ¶ 0019) comprising a stator [4/5] including a stack [4] defining a rotation axis and end windings [15] that wrap around opposing axial ends of the stack [4] (fig. 1; ¶ 0019, 0023); 
an annular cooling jacket [21/23] radially outward from the end windings [15] at one axial end of the stack [4], wherein the cooling jacket [23] is configured to circulate cooling fluid in an internal flow passage [23] therein in a circumferential direction to carry heat away from the end windings [15] (fig. 1; ¶ 0029-0031); 

    PNG
    media_image4.png
    458
    646
    media_image4.png
    Greyscale

wherein the annular cooling jacket [21/23] includes a plurality of circumferentially spaced apart fins [24] extending inward from an inner annular wall thereof (fig. 1; ¶ 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the annular cooling jackets of Verhaegen having fins as taught by Torii, in order to increase the contact surface area between the cooling jackets and the cooling fluid thereby increasing the heat transfer between them.
Regarding claim 4, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose fan 
Torii further discloses fan features [8] on an axial end of the rotor [6], radially inward from the end windings [15] and cooling jackets [21/23], wherein the fan features [8] are positioned to drive a flow of cooling air [arrows] radially outward through the end windings [15] to remove heat from the end windings [15], and on to the cooling jackets [21/23] to dump the heat from the end windings [15] into the cooling fluid within the cooling jackets [21/23] (fig. 1; ¶ 0019, 0024, 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Verhaegen having fan features as taught by Torii, in order to provide additional coolant flow and cooling to the end plate of the electrical machine thereby improving cooling of any bearings and electronic components mounted thereon (¶ 0033-0034 of Torii).
Regarding claim 6, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose that the second cooling jacket [9] includes a plurality of circumferentially spaced apart fins extending inward from an inner annular wall [17] thereof.
Torii further discloses that the second cooling jacket [21a/23a] includes a plurality of circumferentially spaced apart fins [24a] extending inward from an inner annular wall thereof (fig. 1; ¶ 0033).

Regarding claim 8, Verhaegen, in view of Glennon and Salter, discloses the arrangement as recited in claim 1, as stated above.  Verhaegen does not disclose fan features on an axial end of the rotor [2], radially inward from the end windings [27] and second cooling jacket [9], wherein the fan features are positioned to drive a flow of cooling air radially outward through the end windings [27] to remove heat from the end windings [27], and on to the second cooling jacket [9] to dump the heat from the end windings [27] into the cooling fluid within the second cooling jacket [9].
Torii further discloses fan features [8a] on an axial end of the rotor [6], radially inward from the end windings [15] and second cooling jacket [21a/23a], wherein the fan features [8a] are positioned to drive a flow of cooling air radially outward through the end windings [15] to remove heat from the end windings [15], and on to the second cooling jacket [21a/23a] to dump the heat from the end windings [15] into the cooling fluid within the second cooling jacket [21a/23a] (fig. 1; ¶ 0019, 0024, 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotor of Verhaegen having fan features as taught by Torii, in order to provide additional coolant flow and cooling to the end plate of the electrical machine thereby improving cooling of any bearings and electronic components mounted thereon (¶ 0033-0034 of Torii).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Pal (US 2013/0076169 A1) discloses an electrical machine comprising a stator with a cooling jacket disposed circumferentially around the core thereof.
Adra (US 2006/0043801 A1) discloses an electrical machine comprising a stator with a cooling jacket disposed circumferentially around the core thereof, and including annular cooling jackets at each axial end radially outward from the end windings of the stator.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834